Citation Nr: 9924004	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-23 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a tremor disorder.  

2. Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The appellant had active military service from September 1972 
to October 1972.  

The present appeals arise from a June 1997 rating decision.  
In September 1997, the appellant testified before a hearing 
officer at the VA regional office in Togus, ME.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. The appellant reported a history of severe shaking 
beginning in adolescence.  

3. A VA examination report and addendum, dated in December 
1996 and April 1997, noted that the appellant clearly had 
tremors prior to service, but those tremors had not become 
worse as a result of service.  

4. The appellant's tremor disorder pre-existed his entry into 
active service, and did not increased in severity during 
service.  

5. In a Report of Medical History, dated in February 1972, 
the appellant checked "yes" as to whether he had in the 
past or at that time, suffered from nervous trouble.  

6. A neuropsychiatric memorandum, dated in September 1972, 
noted the appellant's problems with extreme nervousness 
during basic training, and that he suffered from a 
"defective attitude," and exhibited "personal 
immaturity".  

7. A Social Security Administration Disability Determination 
and Transmittal report, dated in February 1996, noted a 
clinical diagnosis of personality disorder and substance 
addiction disorder (alcohol) in remission.  

8. On VA examination in January 1997, the examiner diagnosed 
the appellant with alcohol dependence (in remission), and 
depressive disorder not otherwise specified, although the 
examiner noted the disorder appeared related to several 
factors including childhood abuse, neurological disorders, 
incarceration, isolation, and unemployment.  

9. The appellant's assertion that a psychiatric disorder had 
its onset in service is not supported by the medical 
evidence of record.  


CONCLUSIONS OF LAW

1. A tremor disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 5107(a), 1153 (West 1991); 
38 C.F.R. § 3.306(a), (b) (1998).  

2. The appellant has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's service medical records reflects 
that he underwent a medical examination in February 1972 for 
purposes of enlisting in the U.S. Marine Corps.  In a Report 
of Medical History, the appellant checked "yes" as to 
whether he suffered from nervous trouble.  In a Report of 
Medical Examination, on clinical evaluation, no abnormalities 
or defects were reported, and the appellant was found 
qualified for enlistment.  A subsequent addendum to the 
Report of Medical Examination, dated in September 1972, noted 
that an additional medical examination that month had 
revealed no disqualifying defects or communicable diseases.  

That same month, September 1972, during the course of the 
appellant's basic training, he was referred to the base 
neuropsychiatric unit, reportedly suffering from extreme 
nervousness as a result of the routine stresses of training.  
A neuropsychiatric memorandum, also dated in September 1972, 
noted that the appellant had been unable to follow orders 
because he shook badly and cried, and verbal harassment in 
the platoon made him increasingly nervous.  In addition, it 
was noted that even under the relatively "mild" conditions 
of "forming up," the appellant had become increasingly 
nervous to the point of incapacity.  The examiner also 
reported that the appellant had had a traumatic childhood, 
and that he had always done poorly in situations of high 
emotional stress.  

In summary, the examiner reported that the appellant suffered 
from a case of "defective attitude," and that he exhibited 
"personal immaturity" and was clearly unsuitable for Marine 
Corps training.  He also noted that the appellant had no 
mental or physical condition which would warrant discharge 
from the military service by reason of physical disability.  
Thereafter, the appellant was honorably discharged from the 
U.S. Marine Corps for reasons of unsuitability.  

In April 1996, the appellant submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed a claim for pension benefits with 
respect to a nervous condition.  That same month, the RO 
received treatment records from Kenneth Shulman, D.O., dated 
from June 1995 to December 1995.  These records noted a 
finding of essential tremor and myoclonus.  In addition, the 
records revealed that an EEG (electroencephalogram) and MRI 
(magnetic resonance imaging) of the appellant's brain were 
within normal limits.  

In November 1996, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he filed 
a claim of entitlement to service connection for a nervous 
condition, noting that he had experienced psychological 
problems during active service. 

In December 1996, the appellant was medically examined for VA 
purposes.  He reported a history of movement disorder since 
adolescence, and indicated that it had worsened during his 33 
days in service.  The appellant also noted that he was a very 
anxious and nervous recruit, and reported a long history of 
alcohol abuse dating back to his teenage years.  He stated 
that he had had no alcohol while in the service.  Following a 
clinical evaluation, the examiner reported that he believed 
the appellant had had symptoms of tremor before entering the 
service, and that he discovered at least intuitively that 
alcohol consumption seemed to minimize his anxiety and 
tremors.  The examiner noted that he believed the appellant's 
withdrawal from alcohol during his 33 days in the service 
allowed his anxiety and tremor to become more noticeable.  
The examiner stated that he did think the appellant's 
symptoms had increased in severity during his time in the 
service, but only due to abstaining from alcohol during that 
period.  

In January 1997, the appellant underwent a second medical 
evaluation for VA purposes.  The examiner noted the 
appellant's life history, including reported verbal and 
physical abuse as a child, in addition to his experiences in 
the Marine Corps and being incarcerated a number of times 
after service.  On mental status examination, in particular, 
the appellant's mood appeared depressed.  The examiner's 
diagnosis was Axis I: Alcohol dependence currently in 
remission; depressive disorder not otherwise specified, 
although the depressive disorder appears related to several 
factors including childhood abuse, neurological disorders, 
incarceration, isolation, and unemployment; Axis II: No 
diagnosis; Axis III: essential myoclonus and tremor; Axis IV: 
Moderate stress; Axis V: Current global assessment of 
functioning - 50.  

In April 1997, the RO received an addendum from the examiner 
who evaluated the appellant in December 1996.  The examiner, 
clarifying his previous diagnosis, noted that he did not 
think that the appellant's 33 days in the service had made 
his tremor condition more severe than it had been prior to 
his entry into service.  

Also in April 1997, the RO received medical records from the 
Social Security Administration (SSA), dated from May 1984 to 
February 1996.  These records had been considered by the 
agency in evaluating the appellant for disability benefits.  
In particular, Disability Determination and Transmittal 
reports, dated in February 1989 and February 1996, revealed 
diagnoses of alcohol dependence and personality disorder.  
Additional medical records and SSA questionnaires noted the 
appellant's complaints and clinical findings for depression, 
anxiety, tremors, and conversion disorder.  

In September 1997, the appellant testified before a hearing 
officer at the VARO in Togus.  Under questioning, the 
appellant reported that he had never been evaluated for 
tremors as a child, and the Marine Corps had not evaluated 
him prior to his entry into service.  He also reported that 
prior to his separating from service, he did not remember 
having been evaluated by a psychiatrist.  In addition, the 
appellant testified that while he had been incarcerated in 
Maine, he had been evaluated by a medical doctor.  He noted 
that the doctor had told him that there was nothing wrong 
with him mentally, but he could not remember if the doctor 
had specifically diagnosed him with a medical condition.  
Furthermore, the appellant testified that he had not seen a 
medical doctor for his condition after service, because he 
did not think it really mattered at that point, especially 
since he had been discharged from service.  

In October 1997, the appellant submitted medical records from 
the Maine Correctional System, dated from December 1974 to 
May 1979.  These records noted the appellant's complaints and 
treatment for nerves and tremors while incarcerated.  In 
particular, a statement from R.S. Zimmerman, Ph.D., dated in 
October 1977, noted he had provided diagnostic and counseling 
services to the appellant, and he believed the appellant 
should be provided additional follow-up neuro-psychological 
treatment.  In addition, a medical record, dated in April 
1979, noted a diagnosis of anxiety neurosis; [rule out] 
epileptic equivalent.  The appellant also submitted copies of 
his selective service draft card.  A draft card, dated in 
October 1972 after the appellant had been discharged, 
revealed a classification of 4-F.  

II.  Analysis

The Board's threshold question must be whether the appellant 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

In regard to the appellant's contention that he currently 
suffers from a service-connected psychiatric disorder, the 
Board finds that his claim is not well grounded.  In 
reviewing the medical evidence of record, we note the 
appellant was reported as exhibiting extreme nervousness 
during basic training.  He was subsequently diagnosed with 
"defective attitude," and noted to exhibit "personal 
immaturity", and found unsuitable for Marine Corps training.  
There was no clinical finding of a psychiatric disorder.  
Thereafter, post-service treatment records, in particular, 
Maine prison medical records beginning in 1974, note the 
appellant's continued problems with nervousness.  An April 
1979 prison medical record noted a diagnosis of anxiety 
neurosis, rule out epileptic equivalent.  In addition, SSA 
Disability Determination and Transmittal reports, dated in 
February 1989 and February 1996, note the appellant as 
suffering from alcohol dependence and personality disorder.  
Additional medical evidence reflects clinical findings of 
depression, anxiety, tremors, and conversion disorder, and on 
VA examination in January 1997, the appellant was diagnosed 
with a depressive disorder.  At that time, however, the 
examiner noted this appeared to be related to several factors 
including childhood abuse, neurological disorders, 
incarceration, isolation, and unemployment.  There was no 
indication that the appellant's psychiatric impairment was 
related to service. 

Thus, while it is apparent the appellant currently suffers 
from psychiatric conditions, none of these were diagnosed in 
service.  Moreover, no medical professional has opined that 
any of these current psychiatric disorders were incurred in 
service.  

Under the circumstances described above, there is a lack of 
medical nexus evidence linking the appellant's current 
psychiatric conditions to his 33 day period of active duty.  
Therefore, in view of the appellant's reported medical 
history, the medical findings during basic military training, 
and the lack of post-service medical evidence linking current 
psychiatric disability to service, the appellant has not 
satisfied the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above.  

With respect to the issue concerning tremors, in reviewing 
the evidence before it, the Board finds that the appellant 
had a pre-service tremor disorder.  As the U.S. Court of 
Appeals for Veterans Claims recently held, the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  
Service medical records in this instance reveal only that the 
appellant shook badly during instances of extreme stress in 
basic training.  Following service, however, the appellant 
has consistently reported a history of movement disorder 
since adolescence.  Moreover, he has recently been diagnosed 
to have essential tremor/essential myoclonus, which condition 
was medically determined to have pre-existed service.  (See 
VA examination reports of December 1996 and April 1997.)  In 
view of this, the Board finds that the presumption of 
soundness has been rebutted, and the appellant's tremor 
disorder existed prior to service.   

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the 
appellant's tremor disorder worsened, or became aggravated, 
during service.  As noted above, there must be a showing that 
the appellant's underlying tremor disorder, as contrasted to 
the symptoms, increased in severity.  In reviewing the 
evidence of record, we note that on VA examination in 
December 1996, the examiner reported that he believed the 
appellant had symptoms of tremors before entering the service 
and that the appellant's withdrawal from alcohol during his 
33 days in basic military training allowed the tremors, in 
addition to his anxiety, to become more noticeable.  The 
examiner stated that he thought the appellant's symptoms had 
increased in severity during service, but only as a result of 
his having abstain from alcohol during that period.  In an 
addendum to the examination report, dated in April 1997, the 
examiner noted that he did not think that the appellant's 33 
days in service had increased the severity of his tremors.  

Given the foregoing VA examiner's opinion, and the lack of 
supporting medical evidence submitted by the appellant that 
his tremor disorder worsened or become aggravated as a result 
of his active service, the Board concludes that the 
appellant's tremor disorder was not aggravated by service, 
and that the preponderance of the evidence is against the 
claim for service connection for this disability.   

In reaching these conclusions, the Board does not doubt the 
sincerity of the appellant's contentions in regard to his 
claims, and his belief that he suffers from a service-related 
psychiatric disorder and tremor disorder.  Our decision, 
however, must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented reflecting that a psychiatric 
disorder or tremor disorder were incurred in, or aggravated 
by, service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.  

In addition, the appellant does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, however strongly felt because, 
as a lay person, he is not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Therefore, for the reasons stated above, the appellant's 
claims for service connection for a tremor disorder and a 
psychiatric disorder must be denied.  


ORDER

1. Entitlement to service connection for a tremor disorder is 
denied.  

2. Entitlement to service connection for a psychiatric 
disorder is denied.  


		
	MICHAEL E.  KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

